DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of 17/072,585
A method for unlocking a vehicle via a window keypad system, comprising: receiving, responsive to an initializing tap on a window, a first vibratory signal via a microphone array disposed on the window; receiving, via the microphone array, a second vibratory signal associated with a second tap to the window; localizing the second tap based on the second vibratory signal; and unlocking a door of the vehicle based at least on the second tap.
Claim 1 of 17/063,209
A method for unlocking a vehicle via a piezoelectric diaphragm transducer microphone, comprising: detecting, via a low-power signal conditioning module and the piezoelectric diaphragm transducer microphone, one or more mechanical vibration inputs through a vehicle window, wherein the one or more mechanical vibration inputs are associated with at least one tap on a glass window of the vehicle, and wherein the low-power signal conditioning module is kept in an active mode while the vehicle is off; detecting, via a vibration processing module, a vibratory pattern associated with the one or more mechanical vibration inputs through the vehicle window, wherein a sequence of the one or more mechanical vibration inputs is indicative of a number, and the sequence is associated with a same first digit delay intervening the one or more mechanical vibration inputs; determining, based on the vibratory pattern, authentication for vehicle entry; and unlocking, based on the authentication, a door of the vehicle.
Claim 9 of 17/072,585
A window keypad system for a vehicle, comprising: a microphone array comprising a plurality of piezoelectric diaphragm transducer microphones; and a transducer controller disposed in communication with the microphone array, the transducer controller configured to: receive, via the microphone array and responsive to an initializing tap on a vehicle window, a first vibratory signal; receive, via the microphone array and responsive to a second tap on the vehicle window, a second vibratory signal; localize, based on the second vibratory signal, the second tap; and cause, based at least on the localized second tap, a door of the vehicle to be unlocked.
Claim 8 of 17/063,209
A system for unlocking a vehicle, comprising: a piezoelectric diaphragm transducer microphone; and a processor; and a memory for storing executable instructions, the processor programmed to execute the instructions to: detect, via a low-power signal conditioning module and the piezoelectric diaphragm transducer microphone, one or more mechanical vibration inputs through a vehicle window, wherein the one or more mechanical vibration inputs are associated with at least one tap on a glass window of the vehicle, and wherein the low-power signal conditioning module is kept in an active mode while the vehicle is off; detect, via a vibration processing module, a vibratory pattern associated with one or more mechanical vibration inputs through the vehicle window, wherein a sequence of the one or more mechanical vibration inputs is indicative of a number, and the sequence is associated with a same first digit delay intervening the one or more mechanical vibration inputs; determine, based on the vibratory pattern, authentication for vehicle entry; and unlock, based on the authentication, a door of the vehicle.
Claim 17 of 17/072,585
A non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to: receive, responsive to an initializing tap on a window of a vehicle, a first vibratory signal via a microphone array disposed on the window; receive, via the microphone array, a second vibratory signal associated with a second tap on the window; localize, based on the second vibratory signal, the second tap; and unlock, based at least on the second tap, a door of the vehicle.

Claim 15 of 17/063,209
A non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to: receive an indication of a user approaching a vehicle; detect, via a low-power signal conditioning module and the piezoelectric diaphragm transducer microphone, one or more mechanical vibration inputs through a vehicle window, wherein the one or more mechanical vibration inputs are associated with at least one tap on a glass window of the vehicle, and wherein the low-power signal conditioning module is kept in an active mode while the vehicle is off; detect, via a vibration processing module, a vibratory pattern from the user associated with the one or more mechanical vibration inputs through the vehicle window, wherein a sequence of the one or more mechanical vibration inputs is indicative of a number, and the sequence is associated with a same first digit delay intervening the one or more mechanical vibration inputs; determine, based on the vibratory pattern, authentication for vehicle entry; and generate, based on the authentication, a control command for unlocking a door of the vehicle.


Claims 1, 9, 17 (of US Patent application 17/072,585, hereinafter referred to as ‘585) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of copending Application No. 17/063,209 (hereinafter referred to as ‘209). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 & 17 of ‘585 are a broader recitation of ‘209 claims 1, 8 & 15. Therefore, claims 1, 8 & 15 of ‘209 are encompassed by ‘585 claims 1, 9 & 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanfield et al, US Patent Pub. 20130238167 A1.
Re Claim 1, Stanfield et al discloses a method for unlocking a vehicle via a window keypad system (para 0041), comprising: receiving, responsive to an initializing tap on a window, a first vibratory signal via a microphone array disposed on the window (para 0041: unlocking the door of a vehicle based on vibration signals initiated by a knock/tap on the door window picked up by microphones mounted within the car to pick up said knock/tap vibrations signals; wherein unlocking the door includes a knock/tap pattern whereby knock/tap patterns implies more than one knock/tap); receiving, via the microphone array, a second vibratory signal associated with a second tap to the window (para 0041: unlocking the door of a vehicle based on vibration signals initiated by a knock/tap on the door window picked up by microphones mounted within the car to pick up said knock/tap vibrations signals; wherein unlocking the door includes a knock/tap pattern whereby knock/tap patterns implies more than one knock/tap); localizing the second tap based on the second vibratory signal (para 0041: unlocking the door of a vehicle based on vibration signals initiated by a knock/tap on the door window picked up by microphones mounted within the car to pick up said knock/tap vibrations signals; wherein unlocking the door includes a knock/tap pattern whereby knock/tap patterns implies more than one knock/tap); and unlocking a door of the vehicle based at least on the second tap (para 0041: unlocking the door of a vehicle based on vibration signals initiated by a knock/tap on the door window picked up by microphones mounted within the car to pick up said knock/tap vibrations signals; wherein unlocking the door includes a knock/tap pattern whereby knock/tap patterns implies more than one knock/tap).
Re Claim 2, Stanfield et al discloses the method according to claim 1, wherein localizing the second tap comprises triangulating the second vibratory signal via the microphone array (paras 0041, 0044).
Re Claim 8, Stanfield et al discloses the method according to claim 1, wherein the second tap to the window is one tap of a plurality of localized window taps associated with a Personal Identification Number (PIN) code (para 0041: knock/tap patterns).
Claim 17 has been analyzed and rejected according to claim 1.
Claim 18 has been analyzed and rejected according to claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al, US Patent Pub. 20130238167 A1, in view of Hyde et al, US Patent Pub. 20160118035 A1.
Claim 9 has been analyzed and rejected according to claim 1, but fails to disclose piezoelectric diaphragms being used to detect the tap vibration signals. However, Hyde et al discloses a system that teaches the concept of using piezoelectric sensors to detect vibration (Hyde et al, para 0027). It would have been obvious to modify the Stanfield et al device such that piezoelectric sensors are used to detect the knock/tap vibration signals as taught in Stanfield since piezoelectric sensors are built to specifically detect vibration signals.
Claim 10 has been analyzed and rejected according to claim 9.

Allowable Subject Matter
Claims 3-7, 11-16 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 3: The prior art does not teach or moderately suggest the following limitations:
Wherein triangulating the second vibratory signal comprises: determining a first arrival time of the second vibratory signal at a first piezoelectric diaphragm transducer microphone; determining a second arrival time of the second vibratory signal at a second piezoelectric diaphragm transducer microphone; determining a third arrival time of the second vibratory signal at a third piezoelectric diaphragm transducer microphone; and determining, based on the first arrival time, the second arrival time, and the third arrival time, a location of the second tap on the window.
Limitations such as these may be useful in combination with other limitations of claim 2 and ultimately claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 4: The prior art does not teach or moderately suggest the following limitations:
Further comprising: determining, based on a location of the second tap on the window, a numeric digit associated with the location of the second tap; determining, based on the numeric digit associated with the second tap, authentication for vehicle entry.
Limitations such as these may be useful in combination with other limitations of claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 5: The prior art does not teach or moderately suggest the following limitations:
Wherein localizing the second tap comprises: localizing an initializing tap location for the initializing tap on the window; localizing a second tap location on the window relative to the initializing tap location; and assigning a relative cardinal location of the second tap relative to the initializing tap location.
Limitations such as these may be useful in combination with other limitations of claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claims 6-7: The prior art does not teach or moderately suggest the following limitations:
Further comprising: modifying a power state of the microphone array responsive to receiving the first vibratory signal; and localizing the second tap responsive to modifying the power state.
Limitations such as these may be useful in combination with other limitations of claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 11: The prior art does not teach or moderately suggest the following limitations:
Wherein the microphone array comprises a first piezoelectric diaphragm transducer microphone, a second piezoelectric diaphragm transducer microphone, and a third piezoelectric diaphragm transducer microphone, and wherein the transducer controller is configured to: determine a first arrival time of the second vibratory signal at the first piezoelectric diaphragm transducer microphone; determine a second arrival time of the second vibratory signal at the second piezoelectric diaphragm transducer microphone; determine a third arrival time of the second vibratory signal at the third piezoelectric diaphragm transducer microphone; and determine, based on the first arrival time, the second arrival time, and the third arrival time, the location of the second tap on the vehicle window.
Limitations such as these may be useful in combination with other limitations of claim 10 and ultimately claim 9.

The following is a statement of reasons for the indication of allowable subject matter for claim 12: The prior art does not teach or moderately suggest the following limitations:
Wherein the transducer controller is configured to: determine, based on a location of the second tap on the vehicle window, a numeric digit associated with the location of the second tap; and determine, based on the numeric digit associated with the second tap, authentication for vehicle entry.
Limitations such as these may be useful in combination with other limitations of claim 9.

The following is a statement of reasons for the indication of allowable subject matter for claim 13: The prior art does not teach or moderately suggest the following limitations:
Wherein the transducer controller is configured to: localize a second tap location on the vehicle window relative to a location of the initializing tap to the vehicle window; and assign a relative cardinal location of the second tap relative to the localized second tap.
Limitations such as these may be useful in combination with other limitations of claim 9.

The following is a statement of reasons for the indication of allowable subject matter for claims 14-15: The prior art does not teach or moderately suggest the following limitations:
Wherein the transducer controller is configured to: modify a power state of the microphone array responsive to receiving the first vibratory signal; and localize the second tap responsive to modifying the power state.
Limitations such as these may be useful in combination with other limitations of claim 9.

The following is a statement of reasons for the indication of allowable subject matter for claim 16: The prior art does not teach or moderately suggest the following limitations:
Wherein the second tap to the vehicle window is one tap of a plurality of localized window taps associated with a Personal Identification Number (PIN) code.
Limitations such as these may be useful in combination with other limitations of claim 9.

The following is a statement of reasons for the indication of allowable subject matter for claim 19: The prior art does not teach or moderately suggest the following limitations:
Having further instructions stored thereupon to: determine a first arrival time of the second vibratory signal at a first piezoelectric diaphragm transducer microphone; determine a second arrival time of the second vibratory signal at a second piezoelectric diaphragm transducer microphone; determine a third arrival time of the second vibratory signal at a third piezoelectric diaphragm transducer microphone; and determine, based on the first arrival time, the second arrival time, and the third arrival time, the second tap location on the window.
Limitations such as these may be useful in combination with other limitations of claim 18 and ultimately claim 17.

The following is a statement of reasons for the indication of allowable subject matter for claim 20: The prior art does not teach or moderately suggest the following limitations:
Having further instructions stored thereupon to: determine, based on a location of the second tap on the window, a numeric digit associated with the location of the second tap; and determine, based at least in part on the numeric digit associated with the second tap, authentication for vehicle entry.
Limitations such as these may be useful in combination with other limitations of claim 17.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651         						10/16/2020